DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50,53,65,73 are rejected under 35 U.S.C. 103 as being unpatentable over Khelifi et al. (WO 2010/148498 A1 as cited on form PTO-1449).
For claim 50, Khelifi et al. teach a fragile insect storage, transportation and release device for release of insects, the insects being fragile insects, comprising: 
a frame (34,36,36a); 
a plurality of cartridges (18) held within said frame (fig. 3), said plurality of cartridges fitting together with one another in said frame (cartridges 18 are fitted 
a propulsion unit (page 8, lines 9-11, the notches 44 can be propulsion unit because it does propel the cartridges forward, OR page 9, lines 10-11, the blowing or blower for blowing), mounted with said cartridges on said frame and configured to operate one by one on said cartridges, to propel said fragile insects out of successive ones of said cartridges respectively thereby to release said insects (page 9 lines 5-7, stated that each cartridge can be operated separately or independently with their own actuators which are the propulsion units, thus, the actuators/propulsion units are mounted with the cartridges on the frame to operate the cartridges independently), the propulsion unit comprising an air blower (page 9, para. 0034) for blowing air through individual ones of said cartridges; 
an opening mechanism (44), for opening each one of said plurality of cartridges, said cartridges being movable between said opening mechanism (the cartridges 18 are placed on conveyor 36 and are moved along the conveyor between the opening mechanism 44);

wherein said closures (23,27,28a,28b,26) comprise shutters (refs. 23,27,28a,b, 26 are considered shutters similar to applicant’s invention because they open and close the cartridges’ openings) placed opposite openings of respective cartridges, at least one of said shutters being openable due to said cartridges moving between respective opening mechanism 44 (as shown in figs 4A-4D).
 	However, in the event that applicant does not believe Khelifi et al. teach the propulsion unit mounted with said cartridges on said frame and configured to operate one by one on said cartridges, to propel said fragile insects out of successive ones of said cartridges respectively thereby to release said insects; and the opening mechanism being coordinated with the propulsion mechanism to open a respective one of said cartridges when said propulsion unit is in operation on said respective cartridge.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the propulsion unit of Khelifi et al. be mounted with said cartridges on said frame and the opening mechanism being coordinated with the propulsion mechanism, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (so as to provide ease of handling because it would make sense to place the propulsion 
	Khelifi et al. are silent about said opening mechanism being movable between said cartridges, hence, at least one of said shutters being openable due to said opening mechanism moving between respective cartridges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said opening mechanism of Khelifi et al. being movable between said cartridges, hence, at least one of said shutters being openable due to said opening mechanism moving between respective cartridges, since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (both ways, e.g. said cartridges being movable between said opening mechanism or said opening mechanism being movable between said cartridges, are merely reversal of the parts and would operate the same either way to open the cartridges for releasing the insects therein). In re Einstein, 8 USPQ 167.
For claim 53, Khelifi et al. teach the device of claim 50, and further teach wherein said air blowing unit is configured to blow air at a velocity selected for a predetermined species of insect, said species of insect being a mosquito species and the selected velocity being substantially 3m/s (functional recitation to which an air blowing unit can performed the intended function depending on the user’s preference to adjust the velocity as desired for releasing the insects).
For claim 65, Khelifi et al. teach the device of claim 50, but are silent about wherein said propulsion unit comprises a pressure source, and pressure produced by said pressure source is controlled to provide a defined velocity for insects exiting an 
For claim 73, the limitation has been explained in the above, thus, please see above. Not explained are: said cartridges having first and second ends with openings, the openings being closed with closures at said first and second ends to contain said insects, said closures at said second ends being porous; the opening mechanism being coordinated with the propulsion unit to open a respective one of said cartridges by opening said closures at said first ends when said propulsion unit is in operation on said respective cartridge to blow air through said respective cartridge between said first and second ends. Khelifi et al. teach said cartridges having first and second ends with openings (openings are at ref. 24 and ref. 23), the openings being closed with closures (door 23 and top 24) at said first and second ends to contain said insects, said closures at said second ends being porous (page 6, lines 16-17, top 24 has aeration); the opening mechanism being coordinated with the propulsion unit to open a respective one of said cartridges by opening said closures at said first ends (at ref. 23; see also figs. 4A-4B) when said propulsion unit is in operation on said respective cartridge to blow air through said respective cartridge between said first and second ends.

 
Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive.  Applicant argued the following:
In Khelifi, the nearest thing to an opening mechanism is the notches 44. But the notches 44 are fixed in position. The cartridges of Khelifi come to the opening mechanism. There is no movement of the opening mechanism between the cartridges. 

As stated in the above rejection, ref. 44 is now considered to be the opening mechanism as suggested by applicant, and the only difference is that, in Khelifi, it is the opposite of what applicant is claiming. Meaning, applicant is claiming “said opening mechanism being movable between said cartridges”, while Khelifi teaches “said cartridges being movable between said opening mechanism”. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said opening mechanism of Khelifi et al. being movable between said cartridges, hence, at least one of said shutters being openable due to said opening mechanism moving between respective cartridges, since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (both ways, e.g. said cartridges being movable between said opening mechanism or said opening mechanism being movable between said cartridges, are merely reversal of the parts and would operate the same either way to open the cartridges for releasing the insects therein). In re Einstein, 8 USPQ 167.
Furthermore, it would not be obvious for Khelifi to modify the openers to
move to the cartridges, since the positions of the cartridges on the conveyor of Khelifi are not accurately defined and the opening mechanism might miss the cartridge. Only when the cartridge is firmly held in the frame, as clearly shown in Fig. 36 of the present embodiments, can a moving opening mechanism reliably be expected to find and open each cartridge.

	The examiner respectfully disagrees with applicant’s assessment that if the reverse was to exist, “the opening mechanism might miss the cartridge” (emphasis on the “might miss”) because this is only applicant’s assumption and it is a might. What if it does not miss? In addition, having the notches 44 move instead of the cartridges would not create a “might miss” scenario because the user would not design the opposite and allow the notches 44 to miss, then it would defeat the purpose of the invention to release the insects. Furthermore, reversing the parts, e.g. notches 44 moves relative to the cartridges, would result in the same because the notches would just move In between the cartridges so that member 23 gets caught in the notch and opened the cartridges. This reversal of parts does not make the device of Khelifi inoperable because it would still work the same way. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Son T Nguyen/Primary Examiner, Art Unit 3643